UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7321



LEONARD A. SMITH,

                                              Plaintiff - Appellant,

          versus


JOSEPHINE MITCHELL; REBECCA SMITH; FRED PAUER;
BRENDA YOUNG; BEHAVIORAL DISORDERS TREATMENT
PROGRAM,

                                             Defendants - Appellees.


                             No. 04-7322



LEONARD A. SMITH,

                                              Plaintiff - Appellant,
          and

LEW E. WALLACE, III; ALFRED OLIVER; MICHAEL
MALO; DELMER BURNETT; ERNEST A. LARCH; DONALD
RAY PERRY; JERRY MARCUS; FRANKIE MULLER;
CALVIN WILLIAMS; ROBERT W. WIDEMAN; ANTHONY
MCQUEEN; CALVIN GARY; MARION CAMPBELL; JOE H.
GALLOWAY; ALVIN CANTRELL; RAYMOND MAGAZINE;
KEVIN G. BELT,

                                                         Plaintiffs,


          versus

WILLIAM D. CATOE, Director of the          South
Carolina Department of Corrections,
                                            Defendant - Appellee.


                            No. 04-7323



LEONARD A. SMITH,

                                           Plaintiff - Appellant,

          versus


LARRY MONTGOMERY, Doctor, individually and as
Program Coordinator of the Behavioral Disorder
Treatment Program of the South Carolina
Department   of   Mental   Health;   JOSEPHINE
MITCHELL;   FRED    PAUER;    SOUTH   CAROLINA
DEPARTMENT OF MENTAL HEALTH,

                                          Defendants - Appellees.

--------------------------------------

NELSON BOOTH; PAUL NEWMAN ALLEN; DONALD L.
MCCRACKEN,

                                                         Movants.



                            No. 04-7324



LEONARD A. SMITH,

                                           Plaintiff - Appellant,

          versus


LATOYA   SPELL; JOSEPHINE MITCHELL; REBECCA
SMITH;   FRED PAUER; RANKI PICKENS; BRENDA
YOUNG,



                    - 2 -
                                             Defendants - Appellees.


                            No. 04-7325



LEONARD A. SMITH,

                                              Plaintiff - Appellant,

          versus


RALPH S. BEARDSLEY, Warden of Turbeville
Correctional Institution; GEORGE MARTIN, III,
Warden, Regional Administrator; ARMSTRONG,
Retired Deputy Warden; SHERRI LOPEZ; DAVID
AREL,

                                             Defendants - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Charleston. Matthew J. Perry, Senior District
Judge. (CA-00-1245-2; CA-99-1110-2; CA-00-400-2; CA-00-914-2; CA-
98-3715-2)


Submitted:   December 16, 2004           Decided:   December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard A. Smith, Appellant Pro Se.       Joseph Crouch Coleman,
Columbia, South Carolina; Vinton DeVane Lide, VINTON D. LIDE &
ASSOCIATES, Lexington, South Carolina; John Evans James III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, LLC, Sumter, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).

                                 - 3 -
- 4 -
PER CURIAM:

           Leonard A. Smith filed notices of appeals in these five

consolidated appeals (appeal nos. 04-7321(L); 04-7322; 04-7323; 04-

7324; and 04-7325) in which the district court assessed against him

court filing fees under the Prisoner Litigation Reform Act (“PLRA”)

and then ultimately dismissed the cases.     We dismiss these appeals

for lack of jurisdiction because the notices of appeal were not

timely filed either as to the district court’s application of the

PLRA to Smith, or to its dismissal of the underlying actions.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(6).          This appeal period is

“mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s orders dismissing the underlying

actions were entered on the docket on November 21, 2000, April 3,

2000, April 15, 2002, April 13, 2000, and May 17, 2001.              The

notices of appeal collectively were filed on August 3, 2004.

Because Smith failed to file timely notices of appeal or to obtain

an extension or reopening of the appeal periods, we dismiss these

appeals.   We dispense with oral argument because the facts and

legal   contentions   are   adequately   presented   in   the   materials


                                 - 5 -
presented   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 6 -